               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION

                               NO. 4:20-CR-00017-D

UNITED STATES OF AMERICA

             v.                                         ORDER

KALID KORON OCEAN-AVENT


      This matter comes now before this court qn motion of the United States to order

the disposition of a firearm associated with the above captioned case.

      For good cause shown, the court hereby GRANTS the government's motion,

and orders the Rocky Mount Police Department to dispose of the Smith & Wesson .40

caliber, Model SW40VE, bearing serial number RBA3855, and any and all related

ammunition, by destruction, incapacitation, or other means in accordance with its

regulations, when no longer needed as evidence.

      This the --1.lL day of   Af r,,t        , 2021.




                                 United States District Judge
                                                                \,
